Citation Nr: 1201094	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  07-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active military duty from February 1964 to February 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Historically, the Veteran served on active duty from February 1964 to February 1967.  Herein, he is seeking entitlement to a total disability rating based on individual unemployability (TDIU).

In January 2007, the Veteran underwent a VA examination in order to ascertain his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  At the time of this examination, service connection was in effect for residual scars of third degree burns to the right lower extremity, rated as 40 percent disabling; residual scars of third degree burns to the left lower extremity, rated as 30 percent disabling; and residual scars of burns to bilateral hands, rated as 20 percent disabling.  The examiner also noted that the Veteran had a "significant hearing problem."  However, as service connection for a hearing disability was not then in effect, it was inappropriate for the examiner to incorporate a hearing disability into the determination of whether or not the Veteran was able to obtain and maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2011).

The Veteran's claim of entitlement to TDIU was denied by a March 2007 rating decision.  Thereafter, he filed perfected an appeal.  During the pendency of this appeal, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus.  By an August 2007 rating decision, service connection for bilateral hearing loss was denied, but service connection for tinnitus was granted, and a 10 percent disability evaluation was assigned thereto.

In April 2009, after reviewing the evidence of record, the Board found that there was a further duty to assist the Veteran with his claim of entitlement to TDIU.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Specifically, because service-connection was granted for tinnitus in August 2007, the VA examiner's January 2007 opinion did not incorporate all of the Veteran's service-connected disabilities.  As such, the Board determined that another opinion was required to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board also directed the RO to request that the Veteran identify or submit any relevant evidence that was not already associated with the claims file.  

In May 2009, the RO issued the Veteran a letter requesting that he submit or identify any additional evidence relevant to his TDIU claim.  The Veteran then underwent a VA examination in September 2009.  As a result of this examination, the examiner opined:

The [Veteran]'s service-connected burns and scarring are not the cause of his current symptoms and do not prevent him from obtaining and retaining employment consistent with his education and occupational experience.

The Veteran's claim was then readjudicated in a May 2010 supplemental statement of the case, and then remitted to the Board for further appellate review.

In July 2010, the Board found that, while the May 2009 VA examiner's opinion addressed the Veteran's service-connected residual burn scars, it did not incorporate the Veteran's service-connected tinnitus.  As such, the Board found that the RO did not substantially comply with directives of the April 2009 remand because it did not ensure that the VA examiner's opinion incorporated all of the Veteran's service-connected disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board found that a remand was necessary in order to obtain a supplemental opinion or to afford the Veteran another VA examination.

In September 2010, a supplemental opinion was rendered by the September 2009 VA examiner.  The examiner recited the opinion delivered in September 2009, and then recited the opinion delivered by the January 2007 VA examiner.  The examiner then acknowledged that the Veteran's claim of entitlement to service connection for tinnitus was granted.  The examiner then opined as follows:

I did not formally ask the [Veteran] about difficulties with employment due to tinnitus.  He did not mention this as an obstacle to working.  If an opinion on this topic is required, this might best be directed to the Audiology examiner.

In summary, it is the opinion of two recent Compensation and Pension examiners that the [Veteran]'s service connected conditions would not be expected to prevent him from obtaining and retaining employment consistent with his education and experience.  Some accommodations might be required with regard to squatting or prolonged sitting, but should not prevent employability.

The RO then readjudicated the Veteran's TDIU claim in a July 2011 supplemental statement of the case before remitting it to the Board for further appellate review.

As discussed above, the September 2010 examiner asserted that two Compensation and Pension examiners have opined (referring to the January 2007 opinion and her September 2009 opinion) that the Veteran's service connected disabilities do not prevent him from obtaining and retaining employment consistent with his education and experience.  

When the January 2007 VA examiner rendered his opinion, service connected for tinnitus had yet to be granted.  As such, the opinion could not and did not incorporate all of the Veteran's service connected disabilities.  Indeed, in April 2009, the Board found that the January 2007 opinion was inadequate for purposes of determining entitlement to TDIU specifically because service connection had been granted for tinnitus subsequent to the January 2007 VA examiner's opinion.  As for the September 2009 VA examiner's opinion, as demonstrated by the cited language above, the opinion was limited to the Veteran's service-connected residual burn scars and, thus, the examiner failed to consider the Veteran's service-connected tinnitus.  The Board remanded the Veteran's claim in July 2010 primarily, if not entirely because the September 2009 VA examiner failed to consider the Veteran's service-connected tinnitus in determining the Veteran's employability.  As such, contrary to the examiner's assertion, neither the January 2007 opinion nor the September 2009 opinion considered all of the Veteran's service-connected disabilities.  A review of the record clearly demonstrated that the Board has previously determined that both of these opinions are legally insufficient for purposes of determining the Veteran's entitlement to TDIU.

As for the supplemental opinion provided in September 2010, the Board finds that this, too, is inadequate for purposes of determining entitlement to TDIU.  The examiner simply recited opinions that the Board has already rejected as being inadequate.  The examiner also acknowledged that she did not "formally ask" the Veteran about difficulties encountered in employment with respect to his service-connected tinnitus during the September 2009 VA examination.  The examiner then stated that an audiologist would be best credentialed to address this aspect of the Veteran's claim.  A review of the Veteran's claims file did not reveal any effort by the RO to obtain such an opinion from an audiologist despite the examiner's referral.  Based on the above, the Board finds that the RO failed to comply with the directives of the July 2010 remand by not ensuring that the requested supplemental opinion was adequate.

RO compliance with remand directives is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Id. at 271.  In light of the foregoing, the Veteran's claim must be remanded for compliance with July 2010 Board remand.

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo another examination.  After a review of the entire evidence of record, the examiner must provide an opinion as to whether the Veteran is unable to obtain and retain employment consistent with his education and occupational experience due to all of his service-connected disabilities, irrespective of age and any nonservice-connected disorders.  At present service-connection has been granted for residual scars of third degree burns to the right lower extremity; residual scars of third degree burns to the left lower extremity; residual scars of third degree burns to bilateral hands; and tinnitus.  A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

